UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF NORTH CAROLINA
Civil Action No.: 1:19-cv-00593-LCB-JLW

ZION WILLIAMSON,
Plaintiff/Counter-Defendant
v.

PRIME SPORTS MARKETING,
LLC, and GINA FORD,

Defendants/Counter-Plaintiffs.

 

 

DEFENDANTS’ REPLY MEMORANDUM

 

GARY, WILLIAMS, PARENTI, WATSON & GARY, PLLC
21 E. Osceola Street
Stuart, Florida 34994-2213
(772) 283-8260; (772) 220-3343(fax)

LAW OFFICE OF ALVIN L. PITTMAN
Airport Center Building
5901 W. Century Blvd., Suite 412
Los Angeles, California 90045
(310) 337-3077; (310) 337-3080(fax)

DRUMMOND & SQUILLACE, PLLC
175-61 Hillside Avenue, Suite 205
Jamaica, New York 11432
(718) 298-5050; (718) 298-554(fax)

ATTORNEYS FOR DEFENDANTS/COUNTER-PLAINTIFFS
PRIME SPORTS MARKETING, LLC AND GINA FORD

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 1 of 23

 
TABLE OF CONTENTS

Page
TABLE OF CONTENTS ....eecssssssssenescesessesseessseccsessseesssseusoessesseseeseseeseassesrssessnennes i
TABLE OF CITATIONS... cceccssesessseessssceesecssenssneeseesnsseessnsestseesseessenssacecsusneases ii
I. DEFENDANTS’ REPLY MEMORANDUM.................ccccceeeeeeevaneuess 1
TL § ARGUMENT 0. esccsnescnsesersscsseecsssscecsecesasssenssscsnesssessssessssssersecastesnsenase 3
I, DEFENDANTS’ RULE 59(e) AND RULE 15(a) MOTIONS
SHOULD BE GRANTED. ..........ccccceceneeeeeterteentenenanesesesnees 3
A. THE COMPLETE DEFINITION OF THE UAAA MUST
BE INTERPRETED... 0... cece cee ee eee n eter eneeeteneteeteaeees 5
B. THIS COURT DOES NOT CEDE AUTHORITY TO
THE NCAA... cccecece etre cence eens nen eeeeneneeeeeenenaeteaensesenencs 6
C. DEFENDANTS CHALLENGE PLAINTIFF’S
ELIGIBILITY 10... ccc ce cee ee eee ee ee eeeenenaeeeeaeeeaeeneesenees 8
Il. THIS COURT SHOULD GRANT DEFENDANTS’ RULE 60(b)
MOTION... 00sec cee ece scene eee eeeeeeeteene ene eeneeneeneenenatsuneeg ens 10
TH. CONCLUSION... cece cece eee ec ec eeeeteneeeeeeeeaenepaseepneggeages 13
LR 7.3 (d)(1) WORD COUNT CERTIFICATION. .............cccceceneeees 16
i

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 2 of 23

 
TABLE OF CITATIONS

Ackerman v, United States,
340 US 202.0... cccecceceeeeneeeessseesesseceeteneceeeegtenestestateseseeretateststeneenes 13

Adams v, Gould Inc.,
739 F.2d 858 (3d Cir, 1984)... ccc esssessssresseesssecstessessesscesccessetessessnseesecsssenssennevees 4,5

Anderson v. Cryovac, Inc.,
862 F. 2d 910, 924 n.10 (1* Cir. L988)... ce cec sec eeteceeececeeeeeeearaneaeaees 10, 13

Bowen v. Celebrezze,
250 F. Supp. 46, 47 (W.D. La. 1963) oo... ccccessesesesesssensessessecsneeseeeceseeresennseeaaes 8

Buckton v. Nat'l Collegiate Athletic Assn.,
436 F. Supp. 1258, 1259-60 (D. Mass. 1977)... csccsscsseseessssesscerscscessstsssacesssseeses 9

Cohe Licensing LLC v. Glam Media, Inc.,

2017 WL 6210882, at *7 (N.D. Cal. Jan. 23, 2017),

aff'd sub nom. Coho Licensing LLC v, Oath Inc.,

710 Fed. Appx. 892 (Fed. Cir, 2018)... ccsssscssscsscssesssnssscesssecessssesssecesssenesseeneseeses 7

Dussouy v. Gulf Coast Inv. Corp.,
660 F.2d 594, 597 (Sth Cir. 1981)... cece cceeeeeeneceneneeeeueeeeeeeseretaseeas 4

Freedom, NY., Inc. v. United States,
A38 F. Supp.2d 457, 462-63... 00. ..ccccccccccsecenenceneneeeceeeeseneeasesepaenenereneesens 13

Garza as Next Friend of Garza v. Hobbs Pub. Sch.,
2000 WL 36739864 *4 (D.N.M. Apr. 6, 2000) vo. ecccsccseesesseteeesetseesseseeersnes 7

Gilbertson v. Allied Signal, Inc.,
2005 WL 8163839, at *7, n.12 (D.N.M. June 30, 2005) 0... ceeccsscseesserevsesssseesssneees 8

Horton v. United Services Auto. Ass'n,
218 F.2d 453, 454 (Sth Cir, 1955)... ccc cceseececeeeeeeeeresereeeeentenenceeteenens 7

ii

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 3 of 23

 
Howard v. Mississippi Sec'y of State,
184 So. 3d 295, 300 (Miss. Ct. App (2015) ..... cece eeeceeeseeeeeseterseeetectee 8,9

Ignacio v. United States,
674 F.3d 252, 255 (4th Cir, 2012)... ccececceeeeeeseneeeeseeeeeneessseneaeeeenerenes 6

In re Int'l Loan Network, Inc.,
160 B.R. 1, 9-10 (Bankr. D.C. 1993)... eesenscnsesssesesnseasstseseeseeteeessesssetsesensseens 7

in re Rudy,
956 F.3d 1379, 1382 (Fed. Cir, 2020) oo. eessssesesessseersssessensesessseetasressaeeesssensesessnees 7

Jenkins v. Allied Interstate, Inc.,
2009 WL 3157399 (W.D.N.C. Sept. 28, 2009).........ccccccccceseeeeseeeeeneeneneens 6, 13

Jones v. Nat'l Collegiate Athletic Ass'n,
392 F. Supp. 295, 296 (D. Mass. 1975) ......cceccsssseesseessssessceseseseenecsesnessnessnesseesseses 9

King v. Burwell,
576 U.S. 473 (2015)... escccscesescesscsceerseesencssescesesaeeassesscensesesacensseeausarsseseaeeeaeeeeeensagenten 6

Laber v. Harvey,
438 F.3d 404, 427 (4th Cir, 2006) oe esesersesssessaveecssessensssessesessssnseessensracesevenses 4

Loughrin v. United States,
573 U.S. 351 (2014). cenesseneescsstccsssrserssscsseseneseessecssssenseessasersosseesenseveceesateasseeens 4

Manuel v. Oklahoma City Univ.,
833 P.2d 288, 292 (Okla. Civ. App. 1992.00... 0... ccc ceccceceeeceeeeuseseeeaseeneeens 9

McAdoo y. Univ. of N.C. at Chapel Hill,
736 S.E.2d 811, 818 (N.C. Ct. App. 2013). 0... ccc cc cteeceneneneeenenenenaenenenenes 9

Matrix Capital Mgm’t Fund, LP y. BearingPoint, Inc.,
576 F3d 172, 192-193 (4% Cir.2009).........cccccceccceccesenecceseuseneeeeteneneceeeeass 8

Mayfield v. National Association for Stock Car Auto Racing, Inc.,
674 3d 369, 378-379 (4 Cir. 2012)... ..cccccceccseceesessecauseeesseueteueeesenesenesens 8

iii

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 4 of 23

 
Medellin v. Texas,
552 U.S. 491, 511 (2008)... ccc sec ecs ence ee eeteneeeeeseateneeepetneteseseeneeas 7

Pacific Insurance. Co. v. American National Fire Ins. Co.,
148 F.3d 396, 403 (4th Cir, 1998)... 0... ccc cece eee eeteceneegeeeaeeeeesaneneas 3,4

Petition of Larson,
152 F. Supp. 252, 254 (E.D. Va. 1957), aff'd sub nom.
Larson v. United States, 255 F.2d 166 (4th Cir. 1958)... cceeseesreesteesessseeseevees 7

Price v. Rosiek Const. Co.,
509 F.3d 704, 709 (Sth Cir, 2007).......... ccc cece ec cceeececeeeeeeeeaseneeeneeeeenenea 7,8

Schultz v. Butcher,
24 F3d 626, 631 (4 Cir. 1994) ooo ccc ccc ecceseseeseceesesasaneueraeeaese ees 10

Sloane v. Tennessee Dep't of State, Bus. Services Div.,
2019 WL 4891262 (Tenn. Ct. App, Oct. 3, 2019)... cee se eeeneee ee eneeeeee es 8,9

Soptra Fabrics Corp. v. Stafford Knitting Mills, Inc.,
365 F. Supp. 1199, 1200 (S.D.NVY. 1973)... ccscecesseessecesessessesssessccnsesseratsactseseesesses 7

United States v. Xiarhos,
820 F. Supp. 634, 635 (D. Mass. 1993)... ccccseee cesceseeceseeescesceecesetesesseess DT

Wong Gum v. McGranery,

111 F. Supp. 114, 115 (NLD. Cal. 1953)... cece eee eeneteeeeneeeeeteeneneneeens 8

Zinkand v, Brown,

AT8 F3d O37... ccc cece cece cece een renee ends eee Ete rene ete ene ene tetera ra ene an eee EEE 13
OTHER AUTHORITIES

FRCP 15 (a). cccccccccccceseccessecessecccnsecesecesscseceeascesteseesunseseutresvsterennees 4

ERCP 15 (a)(2).... ec cccceceeeccre nena een e nena eae ne eae eeeeee ea enenenseneneenenaeneneaaeneans 8

ERCP 59 (BD)... ccc ccecee eee ne reece nee e eee eee ee nen SEERA LEE E SE EEG EOE EES E OOS EEE Ee 10

iv

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 5 of 23

 
FRCP 59 (€)...cccccsccccceceeesecsccecseeensccsteeeseecssseteeevrsessesessestseenueeaees 4

FRCP 60 (D)(2).. 0. cece cecec ence e eters eee ee ee een erases beeen ease seen eeeteeeenereneen ene
N.C, Gen. Stat. §78C-86(11). 0... eeecececnceeenenseeneeeeneuenesseneneaseneneas
N.C. Gen. Stat. §$78C-100. 2. cc cnceeeeee ners renee ener eatetaeneneneneaees

N.C. Gen. Stat. §150B-51 (fn. 2)...cccccccessccececececcescescecsevareeaccuseessenseeasenans

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 6 of 23

 
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF NORTH CAROLINA

CASE NO. 1:19-CV-593-LCB-JLW

 

 

 

penn neneenennennennennens --- xX
ZION WILLIAMSON,
Plaintiff/Counter-Defendant,
Vv.
PRIME SPORTS MARKETING, LLC and
GINA FORD,
Defendants/Counter Plaintiffs.
een eneee en en nee cence nen een ee 4

DEFENDANTS’ REPLY MEMORANDUM

Defendants, Prime Sports Marketing, LLC and Gina Ford submit this
Memorandum of Law in Reply to Plaintiffs Opposition to, and in further
Support of, Defendants’ Motions to Alter/Amend and Vacate the January 20,
2021 Partial Judgment on the Pleadings and for Leave to Amend their Answer,

Affirmative Defenses and Counterclaims herein.

Defendants’ motions should be granted as Defendants have provided
newly discovered evidence that clearly demonstrates Plaintiff’s ineligibility to be
or remain a “student-athlete” and that he is not protected by the UAAA, This
newly discovered evidence of Plaintiff and/or his family receiving improper

benefits was not created or invented by Defendants but, rather, was discovered

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 7 of 23

 
through public filings from other Federal Court cases that was filed not by
Defendants, but by parties to other lawsuits which was then reported by the
media. Defendants do not act in any bad faith in advancing such evidence here
and Plaintiffs claim of bad faith is, indeed, inconceivable to any rational thinking
person. Plaintiff's contention that this newly discovered evidence was filed
herein by Defendants to somehow disparage Plaintiff when same was originally
filed by a Plaintiff in a separate lawsuit, was widely reported by major news

outlets and was available to the entire world on the Internet, is absurd.

If there has been any smearing to Plaintiff's name or reputation, it is only
because of Plaintiff's and his parents’ own conduct in taking and receiving these
improper benefits, monies and gifts in the first instance. It is indeed quite telling
that at no point in time up to present date, has Plaintiff or anyone on his behalf,
by sworn Affidavit or otherwise, refuted the veracity of this newly discovered
evidence nor denied that Plaintiff and/or his family received these improper
benefits, monies and/or gifts from entities like Adidas. Plaintiff, by law and
NCAA tules, was not allowed to take improper gifts, monies or benefits and, if
he and/or anyone on his behalf did, such conduct permanently forfeited his
“student-athlete” eligibility. Here, the newly discovered evidence is undisputed
that Plaintiff and his family received financial gifts, payments and benefits from

Adidas. If as Plaintiff contends, he is concerned about his own reputation,

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 8 of 23

 
Plaintiff can then affirm under penalties of perjury that the gifts/monies/benefits
received by him and his family were lawful and proper — a recourse that Plaintiff

and his parents intentionally fail to avail themselves of in this action.

Plaintiff also wholly fails to provide any governing case law holding that
that this Court cedes any authority to the NCAA regarding his ineligibility to
be/remain a “student-athlete” for purposes of application of the UAAA herein.
Defendants, however, provide this Court with a plethora of governing, analagous
and applicable case law demonstrating this this Honorable Court does, in fact,
have the authority to decide this issue, just as other Courts have done and continue

to do, and that this Court does not cede any of Its authority to the NCAA.
ARGUMENT

I. DEFENDANTS’ RULE 59(e) AND RULE 15(a) MOTIONS
SHOULD BE GRANTED.

It is well settled that under Rule 59(e), grounds for altering or amending a
judgment include to account for new evidence not available at trial or to correct a clear
error of law or “prevent manifest injustice.” Pacific Insurance. Co. v. American
National Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998). This Court should grant
Defendants’ motion for reconsideration to correct a clear error of law regarding the
legal effect of the NCAA’s determination of Plaintiffs eligibility. This Court should

also grant Defendants’ Motion for Leave to Amend their Answer, Affirmative

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 9 of 23

 
Defenses and Counterclaims as this Court is “governed by the same considerations
controlling the exercise of discretion under rule 15(a).” Dussouy v. Gulf Coast Inv.
Corp., 660 F.2d 594, 597, n. 1 (Sth Cir. 1981); Adams v. Gould Inc., 739 F.2d 858 (3d
Cir. 1984); Laber v. Harvey, 438 F.3d 404, 427 (4th Cir. 2006) (granting leave to
amend necessarily requires granting Rule 59(e) motion).

Here, Defendants pleaded Affirmative Defenses and Counterclaims that the
UAAA does not apply to the parties’ Contract because Plaintiff engaged in activities
that violated NCAA rules. To then address the Court’s concern in Its January 20, 2021
Order, holding that Defendants did not allege any of these “activities”, Defendants
timely and properly moved to amend their Answer. Defendants’ proposed Amended
Answer, Amended Affirmative Defenses and Amended Counterclaims clearly state
and detail this newly discovered evidence, with attached documentary proof, of
numerous instances of specific improper activities Plaintiff engaged in and/or specific
improper benefits Plaintiff and/or his parents’ received long before he ever had any
contact with Defendants. [DE 70 (5-28)]. With these newly discovered facts of
improper activities and benefits on the part of Plaintiff and/or his parents, Defendants
are entitled to amend their pleadings and, in turn, are entitled to the granting of their
Rule 59(e) motion. See FRCP 15(a), FRCP 59(e); Pacific Insurance. Co. v. American
National Fire Ins. Co., 148 F.3d at 403 (4th Cir. 1998); Laber v. Harvey, 438 F.3d at

427; Dussouy v. Gulf Coast Inv. Corp., 660 F.2d at 597, n. 1; Adams v. Gould Inc.,

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 10 of 23

 
739 F.2d at 858.

A. THE COMPLETE DEFINITION OF THE UAAA MUST BE
INTERPRETED.

Here, Plaintiff's taking and receiving of improper benefits, including those
received from Adidas, render him not a “student athlete” prior to and at the time that
he entered into the contract with the Defendants. The protections of the UAAA are
designed for true student athletes who played by the rules, not athletes who
successfully defrauded the NCAA but did not get caught or for whom a “blind eye”
was turned. While Plaintiff intentionally ignores the entire definition of a “student
athlete” under the UAAA, the complete definition mandates that:

“*.. If an individual is permanently ineligible to participate in a particular

intercollegiate sport, the individual is not a student-athlete for the

purposes of the sport.”
N.C. Gen. Stat. § 78C-86(11). Also included in the UAAA is the clause as to the non-
restriction of “...rights, remedies, or defenses of any person under law or equity”
which entitles Defendants to their affirmative defenses. N.C. Gen. Stat. § 78C-100. It
is well settled, and Plaintiff does not refute, that Defendants have a right to raise an

affirmative defense, which they do in their pleadings, challenging whether Plaintiff

meets the prerequisite statutory definition of a “student-athlete” under the UAAA, and,

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 11 of 23

 
this right to challenge whether a party meets the required statutory definition has been
long recognized in numerous contests.’

This Court must construe the UAAA as written and not add words of Its or
Plaintiff's own choosing. See /gnacio v, United States, 674 F.3d 252, 255 (4th Cir.
2012). This Court’s January 20, 2021 Order improperly adds an alleged NCAA
declaration of ineligibility as a requirement to the UAAA which is not present in the
language of the statute and which would render other portions/clauses of the UVAAA
meaningless; including Section 78C-100(b) of the UAAA regarding an educational
institution’s right/remedy to sue for damages as a result of the conduct of a former
student-athlete, whether declared ineligible by the NCAA or not, that caused the
educational institution to be injured, penalized, disqualified, or suspended from
participation in athletics. Indeed, statutes including the UAAA are not to be
interpreted in a manner that would render parts of it meaningless.

B. THIS COURT DOES NOT CEDE AUTHORITY TO THE NCAA.

Plaintiff provides absolutely no authority or caselaw to support the notion that

this Court cannot examine or adjudicate a student-athlete’s eligibility under NCAA

 

! See Jenkins vy. Allied Interstate, Inc., 2009 WL 3157399 (W.D.N.C. Sept. 28, 2009)(Defendant
asserted affirmative defenses alleging “that Plaintiff is not a ‘consumer’ within meaning of North
Carolina General Statute § 58-70-90 governing collection of debts from debtors and that Defendant
is not “telephone solicitor” within meaning of North Carolina General Statute § 75-101 governing
telephone solicitations). Defendants also incorporate by reference as if more fully set forth at length
herein, the additional cases originally cited in Footnote 1 to Defendants’ Motion to Alter/Amend the
Judgment regarding cases where parties raise affirmative defenses challenging the other party’s
meeting of statutory definitions [DE 52 at fin. 1].
6

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 12 of 23

 
rules nor that this Court is bound by any findings by the NCAA as to same. As a result
of Plaintiffs’ failure, this Court’s January 20, 2021 Order also fails to set forth any
governing law demonstrating that this Court must cede Its authority to the NCAA on
this issue of Plaintiff’s eligibility.

Conversely, Defendants, in their moving papers which are incorporated by
reference herein, provide this Court with numerous cases demonstrating that this Court
does not cede Its authority to the NCAA on the issue of Plaintiff's eligibility. District
Courts are not bound by State Court findings, by other Court findings nor bound by
any findings by any government agencies -- law provided by Defendants that Plaintiff
neither refutes nor to which does he provide any contradicting or overruling law. See
Horton v. United Services Auto. Ass'n, 218 F.2d 453, 454 (Sth Cir. 1955); United States
vy, Xiarhos, 820 F. Supp. 634, 635 (D. Mass. 1993); Garza as Next Friend of Garza v.
Hobbs Pub. Sch., 2000 WL 36739864, at *4 (D.N.M. Apr. 6, 2000); Zn re Int'l Loan
Network, Inc., 160 B.R. 1, 9-10 (Bankr. D.C. 1993); Medellin v. Texas, 552 U.S. 491,
511 (2008); Jn re Rudy, 956 F.3d 1379, 1382 (Fed. Cir. 2020); Coho Licensing LLC v.
Glam Media, Inc., 2017 WL 6210882, at *7 (N.D. Cal. Jan. 23, 2017), aff'd sub nom.
Coho Licensing LLC v. Oath Inc., 710 Fed. Appx. 892 (Fed. Cir. 2018); Soptra Fabrics
Corp. v. Stafford Knitting Mills, Inc., 365 F. Supp. 1199, 1200 (S.D.N.Y. 1973);
Petition of Larson, 152 F. Supp. 252, 254 (E.D. Va. 1957), affd sub nom. Larson vy.

United States, 255 F.2d 166 (4th Cir. 1958); Price v. Rosiek Const. Co., 509 F.3d 704,

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 13 of 23

 
709 (Sth Cir. 2007); Wong Gum vy. McGranery, 111 F. Supp. 114, 115 (N.D. Cal.
1953); Bowen v. Celebrezze, 250 F. Supp. 46, 47 (W.D. La. 1963); Gilbertson v. Allied
Signal, Inc., 2005 WL 8163839, at *7, n.12 (D.N.M. June 30, 2005).
C. DEFENDANTS CHALLENGE PLAINTIFP’S ELIGIBILITY.

Plaintiff's claim of NCAA eligibility is denied, refuted and rebutted by
Defendants in their Answer with Affirmative Defenses and Counterclaims. As
Defendants are entitled to allege and advance evidence showing that Plaintiff was not
an eligible “student-athlete” under the UAAA, this Court should grant Defendants’
motions herein including Defendants’ motion for leave to amend. See Mayfield v.

National Association for Stock Car Auto Racing, Inc., 674 F3d 369, 378-379 (4% Cir,

 

2012) citing Matrix Capital Mgm’t Fund, LP v. BearingPoint, Inc., 576 F3d 172, 192-
193 (4 Cir. 2009); FRCP 15(a)(2).

Here, Defendants provided this Court with direct and analogous legal authority
demonstrating that an agent seeking to avoid penalties for violation of the VAAA may
raise the ineligibility of the athlete as an affirmative defense. See Sloane v. Tennessee
Dep't of State, Bus, Services Div., 2019 WL 4891262 (Tenn. Ct. App. Oct. 3, 2019);
Howard v. Mississippi Secretary of State, 184 So. 3d 295 (Miss. Ct. App. 2015). The
Court’s January 20, 2021 Order makes no mention of these two cases which we ask
this Court to reconsider as they are dispositive on the issue. See Sloane v. Tennessee

Dep't of State, Bus. Services Div., 2019 WL 4891262 (where agent appealed

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 14 of 23

 

 
disciplinary action for violating Tennessee’s version of UAAA, appellate court held
that “if an athlete agent recruits an individual who is not a student athlete then the act
does not apply” and agent had right to raise this defense but agent failed to raise same
at trial level); Howard v. Mississippi Secretary of State, 184 So. 3d 295, 300 (where
agent appealed Mississippi Secretary of State’s ruling finding him in violation of
Mississippi’s UAAA analogue, agent argued that Robinson was not student athlete as
defined by the Act but untimely raised same for first time on appeal). It is well settled
by the Courts in Sloane and Howard that an agent, like Defendants, has the right to
raise the ineligibility of the alleged “student- athlete” as an affirmative defense
notwithstanding any NCAA determination of eligibility.

Moreover, Courts do not cede authority to the NCAA as “student-athletes” who
have been declared ineligible by the NCAA can and routinely do sue the NCAA in
Court in order to have that determination reversed. See McAdoo v. Univ. of N.C. at
Chapel Hill, 736 S.E.2d 811, 818 (N.C. Ct. App. 2013); Jones v. Nat'l Collegiate
Athletic Ass'n, 392 F. Supp. 295, 296 (D. Mass. 1975); Buckton v. Nat'l Collegiate
Athletic Assn., 436 F. Supp. 1258, 1259-60 (D. Mass. 1977); Manuel v. Oklahoma
City Univ. 833 P.2d 288, 292 (Okla. Civ. App. 1992). Had the eligibility

determinations of the NCAA been binding on the Courts above, then none of the

 

* This Court may review the evidence surrounding Plaintiff's ineligibility as North Carolina’s UAAA
allows a Court to “reverse or modify a decision if the substantial rights of the petitioner may have
been prejudiced because the findings, inferences, conclusions, or decisions are affected by other error
of law or unsupported by substantial evidence.” N.C. Gen. Stat. Ann. § 150B-51.

9

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 15 of 23

 
students who sued would have had any redress.
Therefore, this Court should grant Defendants’ Rule 59(e) and Rule 15(a)
motions in their entirety.

I. THIS COURT SHOULD GRANT DEFENDANTS’ RULE 60(b)
MOTION.

Defendants’ motion to vacate the January 20, 2021 Partial Judgment should
be granted based upon the newly discovered evidence that Plaintiff and/or his parents
received improper monies and/or benefits from entities, including Adidas, when
Plaintiff was a High School student that rendered him permanently ineligible to be a
“student-athlete” long before he ever met the Defendants. Pursuant to FRCP
60(b)(2), Defendants are entitled to relief from the January 20, 2021 Partial
Judgment based upon newly discovered evidence that, with reasonable diligence,
could not have been discovered in time to move under FRCP 59(b). See FRCP
60(b)(2); FRCP 59(b); Schultz v. Butcher, 24 F3d 626, 631 (4"" Cir. 1994) citing
Anderson vy. Cryovac, Inc., 862 F.2d 910, 924 n. 10 (1st Cir.1988).

As detailed in Defendants’ moving papers as well as in Defendants’ proposed
Amended Answer with Amended Affirmative Defenses and Amended
Counterclaims, this newly discovered documentary evidence from Adidas, from
Plaintiff's parents TD Bank Account statements and from Plaintiff's parents’ Ashley
Home Furniture Store Account, clearly demonstrate that Plaintiff and/or his

parents/family took and recetved improper monetary benefits from Adidas while

10

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 16 of 23

 
Plaintiff was in High School including, but not limited to the following:

1. November 14, 2016 transfer of Four Hundred and Four Dollars,
($404.00);

2. February 14, 2017 transfer of One Thousand, One Hundred and
Seven Dollars, ($1,107.00);

3. March 10, 2017 transfer of Five Hundred and Sixty Dollars,

($560.00);

4. April 12, 2017 transfer of Five Hundred and Sixty Dollars,
($560.00);

5. May 12, 2017 transfer of Five Hundred and Sixty Dollars,
($560.00)

6. July 10, 2017 transfer of One Thousand and Thirty Dollars,
($1030.00);

7. August 8, 2017 transfer of Three Hundred and Forty-Three Dollars,
($343.00);

8. August 10, 2017, transfer of One Hundred and Ten Dollars,
($110.00);

9, September 12, 2017, transfer of Eight Hundred Dollars, ($800.00);
10. Transfer of Three Thousand Dollars, ($3,000.00) per month to the
Zion Williamson and/or his family for an unspecified period of
time;
11. Transfer of One Thousand Dollars, ($1,000.00) to Zion Williamson
and/or his family.
Incorporated by reference as if more fully set forth at length herein is Defendants’
Exhibit “B” to Defendants’ Rule 60(b) Motion to Vacate [DE 70(2), DE 71].

In addition, Adidas consultant Daniel R. Cutler testified that on behalf of
Adidas: he provided personal security guard(s) for Zion Williamson at an Adidas
sponsored High School Basketball event; in 2016, Adidas paid for the personal airfare
for Zion Williamson, Zion Williamson’s mother, Zion Williamson’s brother and Zion

Williamson’s stepfather; that Adidas provided/paid for hotel accommodations for Zion

Williamson, Zion Williamson’s parents and/or Zion Williamson’s family, as well as,

11

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 17 of 23

 
Adidas providing to Plaintiff and his family other improper benefits. Incorporated by
reference as if more fully set forth at length herein is Defendants’ Exhibit “C”’ to
Defendants’ Rule 60(b) Motion to Vacate [DE 70(3), DE 71].

Further, documentary evidence demonstrates that Adidas paid monies to
Plaintiff and/or his family through direct wire transfers from the account of Adidas
executive Chris Rivers to the TD Bank account of Plaintiff’s parents Lee and
Sharonda Anderson when Plaintiff was a High School basketball player, to wit:

- December 21, 2016: $1,000

- January 30,2017: $500

- February 24,2017: $2,500

- March 22, 2021: $1,000
Incerporated by reference as if more fully set forth at length herein is Defendants’
Exhibit “D” to Defendants’ Rule 60(b) Motion to Vacate [DE 70(4), DE 71].
Documentary evidence also demonstrates that Adidas executive Chris Rivers also
made payments on/for/to Plaintiff's family’s Ashley Furniture Homestores account on
August 10, 2017 and September 12, 2017. See Defendants’ Exhibit “D” to
Defendants’ Rule 60(b) Motion to Vacate [DE 70(4), DE 71].

It is significant to note is that neither Plaintiff nor his parents refute or deny
receiving any of the foregoing improper monies or benefits from Adidas. This newly

discovered evidence of the improper and prohibited monetary payments and other

12

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 18 of 23

 
benefits made by Adidas to Plaintiff and/or his family, in addition to the all of other
detailed improper benefits and/or monies they received, demonstrates that Plaintiff
does not meet the statutory definition of a “student-athlete” as defined by the UAAA.
This newly discovered evidence clearly demonstrates that Plaintiff was rendered
permanently ineligible to be a “student-athlete” long before he ever entered Duke
University and long before he ever had any contact with the Defendants.

Defendants are allowed to and, in fact, do challenge and contest Plaintiff's
eligibility to be a “student-athlete” under the UAAA, and as this Court has the
authority to examine and adjudicate Plaintiff’s ineligibility herein and is not bound by
the NCAA, this Court must consider this newly discovered evidence. Based upon this
newly discovered and unrefuted evidence, Plaintiff was not a “student-athlete” as
defined by the UAAA, is not afforded any protection under the UAAA, and the parties’
April 20, 2019 Contract is valid and enforceable. Therefore, this Court should vacate
the January 20, 2021 Partial Judgment pursuant to FRCP 60(b)(2). See Jenkins v.
Allied Interstate, Inc., 2009 WL 3157399; Zinkand v. Brown, 478 F3d 637; Ackerman
v, United States, 340 US 202; Anderson v. Cryovac, Inc., 862 F.2d 924 n. 10; Freedom,
N.Y., Ine. v. United States, 438 F.Supp.2d 457, 462-63.

CONCLUSION
Based upon the foregoing, Defendants’ respectfully request this Court grant

their Motions in their entirety and for such other and further relief as this Court

13

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 19 of 23

 
deems just and proper.

Dated: June 11, 2021

/s/ Willie E. Gary

WILLIE E. GARY, ESQ.

GARY, WILLIAMS, PARENTI, WATSON
& GARY, PLLC

Attorneys for Defendants/Counter-Plaintiffs
PRIME SPORTS MARKETING, LLC

and GINA FORD

221 E. Osceola Street

Stuart, Florida 34994

(772) 283-8260

weg@williegary.com

*Local Rule 83.1(d) Special Appearance

/s/ Alvin L. Pittman

ALVIN L. PITTMAN, ESQ.

(N.C. Bar No. 8460)

Law Offices of Alvin L. Pittman
Attorneys for
Defendants/Counter-Plaintiffs
PRIME SPORTS MARKETING, LLC
and GINA FORD

Airport Center Building

5901 W Century Boulevard, Suite 412
Los Angeles, California 90045

(310) 337-3077

(310) 337-3080(fax)
office@apittman-law.com

14

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 20 of 23
/s/ Stephen L. Drummond

Stephen L. Drummond*

DRUMMOND & SQUILLACE, PLLC
Attorneys for Defendants/Counter-Plaintiffs
PRIME SPORTS MARKETING, LLC

and GINA FORD

175-61 Hillside Avenue, Suite 205
Jamaica, New York 11432

Tel: (718) 298-5050

Fax: (718) 298-5554
sdrummond@dswinlaw.com

*Local Rule &3.1(d) Special Appearance

/s/ JoAnn Squillace

JoAnn Squillace*

DRUMMOND & SQUILLACE, PLLC
Attorneys for Defendants/Counter-Plaintiffs
PRIME SPORTS MARKETING, LLC
and GINA FORD

175-61 Hillside Avenue, Suite 205
Jamaica, New York 11432

Tel: (718) 298-5050

Fax: (718) 298-5554
jsquillace@dswinlaw.com

*Local Rule &3.1(d) Special Appearance

15

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 21 of 23
LR 7.3(d)(1) Word Count
Certification

I hereby certify that this brief contains 3,121 words as reported by
MicrosoftWord count feature and is in compliance with Local Rule 7.3(d)(1).

Respectfully submitted,

By: /s/ Willie E. Gary

16

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 22 of 23

 
UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF NORTH CAROLINA
Civil Action No.: 1:19-cv-00593-LCB-JLW

ZION WILLIAMSON,
Plaintiff/Counter-Defendant

¥.

PRIME SPORTS MARKETING,
LLC, and GINA FORD,

Defendants/Counter-Plaintifis.

 

 

DEFENDANTS’ REPLY MEMORANDUM

 

GARY, WILLIAMS, PARENTI, WATSON & GARY, PLLC
21 E. Osceola Street
Stuart, Florida 34994-2213
(772) 283-8260; (772) 220-3343(fax)

LAW OFFICE OF ALVIN L. PITTMAN
Airport Center Building
5901 W. Century Blvd., Suite 412
Los Angeles, California 90045
(310) 337-3077; (310) 337-3080(fax)

DRUMMOND & SQUILLACE, PLLC
175-61 Hillside Avenue, Suite 205
Jamaica, New York 11432
(718) 298-5050; (718) 298-554 (fax)

ATTORNEYS FOR DEFENDANTS/COUNTER-PLAINTIFFS
PRIME SPORTS MARKETING, LLC AND GINA FORD

Case 1:19-cv-00593-LCB-JLW Document 81 Filed 06/11/21 Page 23 of 23

 
